%i&&

                                Court of Appeals
                      ifftftlj Htstritt of ®cxaa at Dallas

                                    JUDGMENT

PETER INCORVAIA, GREG                           Appeal from the 380th Judicial District Court
BARANOFF, AND AMBROSE &                         of Collin County, Texas. (Tr.Ct.No. 380-
MONTGOMERY, INC., Appellants                    923-93).
                                                Opinion delivered per curiam before Justices
No. 05-98-00054-CV          V.                  Ovard, James, and Bridges.

DANA PANKEY, KENNETH AMBROSE,
HAL SUNDVAHL, AND JILL
GUTZMAN, Appellees

        Based onthe Court's opinion of this date, this appeal is DISMISSED. It is ORDERED
that appellants bearthe costs of this appeal.

Judgment entered June 22, 1999.




                                                DAVID L. BRIDGES             "
                                                JUSTICE
                                    Fifth Court of Appeals
                              Case Party & Attorney Address List
                                                                                  Page:    1
                                                                    Date Printed: 06/22/1999


                   Case Number: 05-98-00054-CV      Date Filed: 01/13/1998


Style: Incorvaia, Peter, Baranoff, Greg and Ambrose & Montgomery, Inc.
       v.

       Pankey, Dana, Ambrose, Kenneth, Sundvahl, Hal and Gutzman, Jill

Trial Judge:          Sandoval, Charles
Trial Court Reporter: Renfro, Lisa
Trial Court:          380TH DISTRICT COURT Trial County: COLLIN

ANT    Richard F. Martin
       ATT 013103400
       RichardF. Martin, PC.
       300 North Coit Rd., Suite 370
       Richardson, TX 75080
       Phone 972/994-9321
       Fax 972/994-0049


APE    Ken Dugan
       ATT 006172050
       Lambert & Stewart
       2840 Lincoln Plazalaza
       500 North Akard
       Dallas, TX 75201
       Phone 214/740-4270
       Fax 214/740-4266


APE    William G. Shaw, Jr.
       ATT 018157000
       Kilgore & Kilgore
       700 McKinney Place, LB-103
       3131 McKinney Avenue
        Dallas, TX 75204
        Phone 214/969-9099
        Fax 214/953-0133
                    -K5^iN*^#tf*#^$s*^™^*»^^^




APE   Dana Pankey
      OTH 059800054
      P.O. BOX 44012
      Phoenix, AZ 85064-4012
      Phone 602/957-2431
      Fax 602/957-7414


DCK    Clerk
      CLK 000000380
      380th Judicial District Court
      Collin County Courthouse
      210 S. McDonald Street
      McKinney, TX 75069
      Phone 972/424-1460


JDG    Judge
      JDG 000000380
      380th Judicial District Court
      Cojlin County Courthouse
      21 OS. McDonald St
      McKinney, TX 75069

MED Braden W. Sparks
       ATT 013574500
       5949 Sherry Lane
       Suite 1395
       Dallas, TX 75225
       Phone 214/750-1395
       Fax 214/368-1395


Author of opinion Justice Bridges
Trial Court Judge Sandoval
Rehear denied

**THIS OPINION IS RELEASED FOR PUBLICATION      YES / NO
                                             ^jw^'*:«"w!'i|




%

    DISMISSED; Opinion Filed June 22,1999




                                                          In The

                                     Court of Appeals
                            Jfiftlj Btstrtrt of Qtexas at Dallas
                                          No. 05-98-00054-CV



                         PETER INCORVAIA, GREG BARANOFF, AND
                         AMBROSE & MONTGOMERY, INC., Appellants

                                                              V.

                  DANA PANKEY, KENNETH AMBROSE, HAL SUNDVAHL,
                                   AND JELL GUTZMAN, Appellees


                          On Appeal from the 380th Judicial District Court
                                          Collin County, Texas
                                   Trial Court Cause No. 380-923-93



                                    OPINION PER CURIAM

                                 Before Justices Ovard, James, and Bridges

           Before the Court is appellants' June 11, 1999 agreed motion to dismiss, which recites that
    the bankruptcy ofappellant Greg Baranoffhas come to aconclusion by discharge and closing ofthe
    bankruptcy file. The motion further recites that appellants have reached an agreement with each of
    the appellees, including asettlement agreement with appellee Dana Pankey, and do not seek to
    pursue the appeal further.

           A review ofthis cause shows that, on September 4,1998, after receiving notification that a

    petition for bankruptcy had been filed in afederal bankruptcy court concerning appellant Greg
Baranoff, the Court abated this appeal. Attached to appellants' May 28,1999 motion is a copy of

an October 26, 1998 "Discharge of Debtor" and a stipulation and order to dismiss adversary claim

entered April 5,1999 by the United States Bankruptcy Court for the Central District ofCalifornia.
       On appellants'May 28,1999 motion, we REINSTATE and DISMISS this appeal. See TEX.

R.APP. P. 42.1(a)(2).



                                                           PER CURIAM


Do Not Publish
TEX. R. App. P. 47
980054F.U05




                                                -2-